United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
___________

No. 00-1560
___________

Ruth A. Gottman,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Commissioner of Internal Revenue       *
Service,                               *
                                       *
          Appellee.                    *
___________
                                           Petition for Review of
No. 00-1561                                an Order of the Commissioner
___________                                of the Internal Revenue Service.

Neil E. Gottman,                       *
                                       *         [UNPUBLISHED]
            Appellant,                 *
                                       *
      v.                               *
                                       *
Commissioner of Internal Revenue       *
Service,                               *
                                       *
            Appellee.                  *

                                   ___________

                         Submitted: August 31, 2000
                             Filed: September 13, 2000
                                 ___________
Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Neil E. Gottman and Ruth A. Gottman seek review of the tax court’s1 orders
dismissing their respective petitions and entering deficiencies as determined by the
Commissioner. The Gottmans argue that requiring them to file tax returns signed under
penalty of perjury violates their Fifth Amendment privilege against self-incrimination.

       After reviewing the record and the parties’ briefs, we conclude that the tax court
properly dismissed the Gottmans’ petitions for failure to state a claim. We also grant
the Commissioner’s motion for sanctions, see Fed. R. App. P. 38, because the
Gottmans’ argument on appeal has been rejected repeatedly, see, e.g., Boomer v.
United States, 755 F.2d 696, 697 (8th Cir. 1985) (per curiam); United States v.
MacLeod, 436 F.2d 947, 951 (8th Cir.) (“The statutory requirement to file an income
tax return does not violate a taxpayer’s right against self-incrimination.”), cert. denied,
402 U.S. 907 (1971).

      Accordingly, we affirm the tax court’s orders, and award damages in the amount
of $500 plus costs to the Commissioner.




      1
          The Honorable Mary Ann Cohen, Chief Judge, United States Tax Court.
                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-